Title: From Thomas Jefferson to Robert R. Livingston, 7 February 1783
From: Jefferson, Thomas
To: Livingston, Robert R.


        
          Sir
          Baltimore Feb. 7. 1783.
        
        I arrived here on the 30th. of the last month, and had a short interview the same evening with the Chevalr. de Ville-Brun Commander  of the Romulus. There appeared at that time little apprehension but that we might sail within a few days; but we were not very particular in our conference as we expected so soon to see each other again. The severity of the cold however which commenced that night obliged the Chevalr. de Villebrun to fall 12 miles below this place and excluded all correspondence with him till yesterday, when I found means to get through the ice on board his ship. He then communicated to me by direction of his Excy. the minister of France intelligence as to the number and force of the cruisers now actually watching the Chesapeak. I must acknolege that they appear such as to render a capture certain were we to hazard it. The minister was pleased at the same time to submit the Guardaloupe to my wishes if I chose to adventure. I take the liberty of troubling you with a copy of my letter to him on that subject. I should certainly be disposed to run very considerable risks myself to effect my passage but I should think it an unfortunate introduction to an ally who has already done so much for us, were I to add to his losses and disbursements that of a valuable ship and crew. I wish that the present delay offered some period less distant than the lassitude of an avaritious enemy to watch for prey. Perhaps you may be able to put me on some more expeditious mode of passage than the one under which I am acquiescing at present. I shall be much pleased to adopt any such which may come recommended from you without regard to personal risk or trouble. In the mean time any intelligence which you can be able to collect and will be pleased to give me as to the state of our coast will be of utility in determining whether and when we shall depart hence.
        I have the honor to be with very great esteem and respect Sir Your mo. ob. & mo. hble. servt.
        P.S. Your letter of the 31st. Ult. came safely to hand with the packet to Mr. Adams accompanying it.
        
      